Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final, Necessitated by Amendment
Applicants' response to the Non-Final Office Action mailed 26 July 2021, has been entered and the Remarks therein, filed 25 January 2022, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §112(a) and 35 U.S.C. §112(b), necessitated by Applicants’ amendment received 25 January 2022, specifically, amended claims 22, 47 and 49. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Status of Claims
Duplicate Claims
Applicant is advised that should claim 28 be found allowable, claim 29 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP 608.01(m).

Claims 22, 24, 25 and 28-50 are pending.
Claims 30-44 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group II and nonelected species. Election was made with traverse in the reply filed on 30 August 2018 to the Restriction/Election Office Action mailed 30 March 2018.
Claims 22, 24, 25, 28, 29 and 45-50 are rejected.
Claims 22, 47 and 49 are objected to

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/FR2015/052196, 08/11/2015.  Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copy of FRANCE 1457828, 08/14/2014, was filed on 14 February 2017.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 22, 24, 25, 28, 29 and 45-50 have the effective filing date of 14 August 2014.

Claim Objections
Claims 22, 47 and 49 are objected to because of the following informalities:

Claim 22 recites: “…treating proteins, including a protein representative of the microorganism,…”, which should read: “…treating proteins, including a protein representative of the microorganism group,…” (Compare to claims 47 and 49.)
Claims 22, 47 and 49 recite: “…to fragment the proteins to obtain peptides including a proteotypic peptide…”, which should read: “…in order to fragment the proteins, thereby obtaining peptides which include a proteotypic peptide…” Other language will be considered.
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(a)
	The rejection of Claims 22-29 and 45-50 under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the scope of enablement requirement, in the Non-Final Office Action mailed 26 July 2021, is withdrawn in view of Applicants' amendment received 25 January 2022, in which claims 22, 47 and 49 were amended, and in view of the Declaration under 37 CFR 1.132 filed 25 January 2022.

The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22, 24, 25, 28, 29 and 45-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating proteins which are isolated from specific microorganisms during their logarithmic phase of growth does not reasonably provide enablement for treating proteins isolated from any source or for treating proteins isolated from specific microorganisms during their non-logarithmic phase(s) of growth in order to obtain a peptide representative of a specific microorganism group. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
[This rejection in view of Applicant’s amendment.]

In In re Wands (8USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement in molecular biology.  The CAFC summarized the eight factors to be considered in a determination of “undue experimentation”.  These factors include: 1) The nature of the invention; 2) The state of the prior art; 3) The amount of direction or guidance presented; 4) presence or absence of working examples; 5) The quantity of experimentation needed to make or use the invention; 6) The relative skill of those in the art; 7) The predictability of the art; and 8) The breadth of the claims. 

In considering the factors for the instant claims:


1) Regarding the nature of the invention- The claimed invention, as described in independent claim 22, is drawn to a method for quantifying at least one microorganism group. The method comprises the steps of: 1) treating proteins; 2) measuring an amount of proteotypic peptide, as a quantification marker; and 3) quantifying the microorganism based on the amount of quantification marker. The proteins, which include a protein representative of the microorganism group, are treated by alkylation and digestion in order to fragment the proteins, thereby obtaining peptides including a proteotypic peptide that is representative of the microorganism group and does not vary in amount due to growth phase of the microorganism. The amount of the proteotypic peptide, as a quantification marker, is measured via mass spectrometry resulting in quantifying the microorganism group. The microorganism groups are, in the alternative:  
1) Pseudomonas aeruginosa species and the proteotypic peptide includes SEO ID No. 6 [species election]; 2) Escherichia coli species and the proteotypic peptide includes SEO ID No. 2; 3) Staphylococcus aureus species and the proteotypic peptide includes SEO ID No. 4; or 4) the enterobacteria family and the proteotypic peptide includes SEO ID No. 8.
Claim 46 is drawn to a method of treating a patient which comprises performing the method recited in claim 22. Claim 47 is drawn to a method for simultaneously quantifying multiple microorganism groups, the method essentially comprising the steps of claim 22. Claim 49 is drawn to a method for quantifying at least one microorganism group in a biological sample by mass spectrometry, the method essentially comprising the steps of claim 22.

3) Regarding the amount of direction or guidance presented; and
4) Regarding the presence or absence of working examples- According to the claimed subject matter, it is not clear from where the proteins, which are treated and which include a protein representative of a microorganism group, are isolated or obtained. For example, it is not clear if the proteins are obtained directly from the microorganisms themselves, from a culture medium in which said microorganisms are grown, from specific structures within the microorganisms (e.g., the cytoplasm, the cell membrane or envelope, the nucleus) or some other source, so as to identify proteotypic peptides representative of a microorganism group that does not vary in amount due to the growth phase of the microorganism.
Applicant’s working example 1, steps 2 and 3, show the propagation of bacteria (here, E. coli) and the obtaining of digested proteins (originally-filed specification, pg. 32 thru 34, Example 1). It appears as though the proteins which are treated by alkylation and digestion are obtained from the bacteria which were grown in TSB broth (pg. 33, step 2, step b)). Samples of this broth (containing growing bacteria) are removed at specific time points during propagation, centrifuged and the supernatant removed. The resulting bacterial pellet was suspended in buffer and the microorganisms processed via steps which include a lysis step, alkylation step, and digestion step (pg. 34, step 3). Therefore, it appears as though the proteins that were treated were isolated from whole bacterial microorganisms. However, specific growth phases have not been identified during the course of this working example experiment. It is not clear how a particular microorganism can be quantified if said proteins are not obtained from said microorganism, in view of the method step(s) merely reciting ‘treating proteins’. In addition, it is not clear how the practitioner can make or use the invention by using proteins which are obtained from some source other than the microorganism.


2) The state of the prior art; and
7) The predictability of the art- The prior art of Fricke et al. ((1999) Biochim. Biophys. Acta 1454: 236-250 (cited in the Non-Final Office Action mailed 26 July 2021 and on the record) shows the insulin-cleaving membrane proteinase produced by Pseudomonas aeruginosa, which appears to be the protein identified by Applicant’s SEQ ID NO.: 6 (instant claims 22, 47 and 49; instant spec., pg. 37, Table 4) based on the NCBI Blast search cited in Final Office Action mailed 10 November 2020. Fricke et al. shows the synthesis of insulin-cleaving proteinase (ICMP) during the growth of P. aeruginosa. According to Fricke et al., the ICMP was formed early in the logarithmic phase parallel to the growth. The synthesis of the ICMP in particulate fractions followed a trend similar to the soluble compartment until the stationary phase was reached (Fig. 1) (pg. 240, column 1, para. 3.1). Figure 1 shows that ICMP did not vary with regard to growth phase for both the cytosol-containing fraction of ICMP and the cell envelope- bound fraction of ICMP, when the time in culture reached between 8 and 10hrs; i.e. at the time that the bacterial culture reached the stationary growth phase. Only the amount of ICMP detected in the medium did vary due to the growth phase of P. aeruginosa through all phases of bacterial growth (pg. 240, column 2, Fig. 1). It is noted that Applicant's method for culturing bacteria and removing samples for protein isolation spans 600 minutes (10 hour) (instant spec., Fig. 3). Fricke et al. shows insulin-cleaving proteinase (activity) as isolated from the bacterial cell cytosol, cell envelope and cell culture medium. 
Therefore, it appears as though the culture time during which proteins may be isolated so as to obtain proteotypic peptides which do not vary in amount due to the growth phase of the microorganism is during the bacterial cells’ logarithmic growth phase. In fact, Applicant remarks (Declaration under 37 CFR 1.132 filed 25 January 2022) that Figure 1 of Fricke et al. shows an excellent correlation between the amount of cells (OD curve) and the amount of cellular ICMP (Cytosol and EC curves) during the growth phase. Inconsistencies during the stationary phase are expected to be due to experimental or human error (Dec., pg. 2, cont. para. 5). As shown in Figure 1 of Fricke et al., the membrane fraction (CE curve) reaches a plateau as the cells enter the stationary phase of growth. Although the cytosolic fraction does not show the same trend when the cells are in stationary phase, this result could not be attributable to variation due to growth phase because the cells are not dividing anymore. This discrepancy in the cytosol curve is expected to be due to a lack of significance or to contamination of this fraction by the ICMP contained in the medium or in the cell membranes. In other words, the last three points of the cytosol curve are understood to include some degree of error and cannot be relied on for demonstrating a particular trend. Accordingly, the only reliable data presented by Fricke evidences that the amount of ICMP does not vary with the growth phase (it remains proportional) (Dec., pg. 2, para. 6-7). That is, Applicant concedes, with regard to Fricke et al., that the data for ICMP proteinase activity accumulated during the P. aeruginosa cells’ stationary growth phase may not be reliable, so as to be able to quantify the microorganism group based on the amount of the proteotypic peptide measured, which is the final step of the methods described in instant claims 22, 47 and 49. 
In contrast, it is not clear how a particular microorganism can be quantified if said proteins are not obtained from said microorganism, in view of the method step(s) merely reciting ‘treating proteins’. It is not clear how the practitioner can make or use the invention by using proteins which are obtained from some source other than the microorganism.

5) The quantity of experimentation needed to make or use the invention- Because the predictability of identifying a protein or proteotypic peptide representative of a specific microorganism group, as a quantification marker that does not vary in amount due to the growth phase of the microorganism group, when the proteins to be treated are not obtained from said microorganism, is quite low, the quantity of experimentation needed to make or use the invention would be unpredictable and undue. For the following reasons, the quantity of experimentation needed to show that Applicant is enabled for identifying any protein or proteotypic peptide that does not vary in amount in any growth phase of a particular microorganism when the proteins to be treated are not obtained from said microorganism, would be unpredictable and undue. 
In order to establish the successful identification of a protein or proteotypic peptide quantification marker that does not vary in amount due to the growth phase of the microorganism (group), one of ordinary skill in the art would have to: a) propagate several different types (i.e., genera or species) of microorganisms (e.g., bacteria, fungi, protozoa) and identify the beginning and end of each growth phase over time in culture; b) determine and quantitate the cellular biomass for each of the test microorganisms throughout the duration of their time in culture, assuming that the proteins to be treated are sourced from the microorganisms themselves; c) measure, by mass spectrometry, the levels of all of the proteins or proteotypic peptides that are expressed during each growth phase; d) quantify the amount of each of the proteins or proteotypic peptides detected during each of the growth phases; e) determine which proteins or proteotypic peptides are detectable in all of the growth phases; f) compare the amount of each of the proteins or proteotypic peptides during each of the growth phases; g) compare the amount of each of the proteins or proteotypic peptides to the quantity of the cellular biomass for each microorganism at each growth phase; and h) determine by statistical analysis which of the proteins or proteotypic peptides did not vary in amount due to the growth phase of some particular microorganism. It is not clear how a particular microorganism can be quantified if said proteins are not obtained from said microorganism, in view of the method step(s) merely reciting ‘treating proteins’. It is not clear how the practitioner can make or use the invention by using proteins which are obtained from some source other than the microorganism.

6) The relative skill of those in the art- The relative skill in the art needed to perform the above described quantity of experimentation is high. That is, in order to perform the required quantity and level of experimentation needed, one would need to have knowledge of the use of a mass spectrometer in addition to the knowledge required to analyze the spectrophotometric data therefrom in order to identify specific proteotypic peptides. It is not clear how a particular microorganism can be quantified if said proteins are not obtained from said microorganism, in view of the method step(s) merely reciting ‘treating proteins’. It is not clear how the practitioner can make or use the invention by using proteins which are obtained from some source other than the microorganism.

8) The breadth of the claims- Claims 22, 46, 47 and 49 encompass treating proteins (including the proteolytic peptide(s) which result from said treating) which are obtained from any possible source; i.e., not necessarily or only proteins which are obtained from particular microorganisms. Therefore, it is not clear how a particular microorganism can be quantified if said proteins are not obtained from said microorganism, in view of the method step(s) merely reciting ‘treating proteins’. It is not clear how the practitioner can make or use the invention by using proteins which are obtained from some source other than the microorganism.

The skilled practitioner would first turn to the instant description for guidance in using the claimed invention.  However, the description lacks clear evidence that the cited proteins to be treated can be obtained from any source (i.e., other than from the microorganism of the group to be quantified). As such, the skilled practitioner would turn to the prior art for such guidance; however, the prior art does not show clear guidance that proteins isolated from any source can be treated and then used to quantify at least one microorganism group. Finally, said practitioner would turn to trial and error experimentation to determine a relationship between any particular species of microorganism, and the expression of (a) protein(s) obtained from a source other than the microorganism in order to be able to demonstrate that the proteotypic peptide isolated from said treated protein(s) does not vary in amount due during all growth phases of said microorganism.  Such amounts to undue experimentation.

35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22, 24, 25, 28, 29 and 45-50 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
[This rejection is cited in view of Applicant’s amendment.]

Claims 22, 24, 25, 28, 29 and 45-50 are indefinite because the metes and bounds of the claimed subject matter are not clear.
[Claims 24, 25, 28, 29, 45, 46, 48 and 50 are dependent on claims 22 or 49, contain all of the limitations of claims 22 and 49, and are, therefore, rejected for the same reason.]

Claim 22 recites: “A method for quantifying at least one microorganism group, comprising: treating proteins,…, by alkylation and digestion to fragment the proteins to obtain peptides including a proteotypic peptide that is representative of the microorganism group...”
Claim 47 recites: “A method for simultaneously quantifying multiple microorganism groups, the method comprising: treating proteins including,…, a protein representative of the microorganism group, by alkylation and digestion to fragment the proteins to obtain peptides including a proteotypic peptide that is representative of the microorganism group…”
Claim 49 recites: “A method for quantifying at least one microorganism group in a biological sample by mass spectrometry, the method comprising: treating proteins,…, by alkylation and digestion to fragment the proteins to obtain peptides including a proteotypic peptide that is representative of the microorganism group…”

However, it is not clear which proteins are used in the claimed methods; i.e., it is not clear what the source of the proteins to be treated is (e.g. from the bacterial cells themselves, from a culture medium used to propagate said bacterial cells, from specific biological structures of said bacterial cells (e.g., the cytoplasm, the cell envelope, the nucleus) or from some other source). Although the instant specification shows that digested proteins are obtained from a bacteria cell pellet as a whole after it has been separated from a cell culture sample after centrifugation, it is well known that it is improper to import claim limitations from the specification. That is, the claims are to be interpreted in view of the specification without unnecessarily importing the limitations from the specification into the claims (MPEP 2111.01 (II)).
In addition, in view of the teachings of Fricke et al. as well as Applicant’s remarks in the Declaration under 37 CFR 1.132 filed 25 January 2022, it is not clear that proteins used to identify a proteotypic peptide, which could, in turn, be used to quantify a microorganism, can be isolated from said microorganism at all phases of its growth during culture. Specifically, Fricke et al. ((1999) Biochim. Biophys. Acta 1454: 236-250 (cited in the Non-Final Office Action mailed 26 July 2021)) shows that the Pseudomonas aeruginosa insulin-cleaving membrane proteinase ICMP was formed early in the logarithmic phase parallel to the growth. (It is noted that Applicant cites a proteotypic peptide associated with this protein in the claimed subject matter; i.e., Pseudomonas aeruginosa species and the proteotypic peptide including SEQ ID NO.: 6.) The synthesis of the ICMP in particulate fractions followed a trend similar to the soluble compartment until the stationary phase was reached (Fig. 1) (pg. 240, column 1, para. 3.1). Figure 1 shows that ICMP did vary with regard to growth phase for both the cytosol-containing fraction of ICMP and the cell envelope- bound fraction of ICMP, when the time in culture reached between 8 and 10hrs; i.e. at the time that the bacterial culture reached the stationary growth phase. Only the amount of ICMP detected in the medium did not vary due to the growth phase of P. aeruginosa through all phases of bacterial growth (pg. 240, column 2, Fig. 1 ). 
Applicant remarks (Declaration under 37 CFR 1.132 filed 25 January 2022) that Figure 1 of Fricke et al. shows an excellent correlation between the amount of cells (OD curve) and the amount of cellular ICMP (Cytosol and EC curves) during the growth phase. Inconsistencies during the stationary phase are expected to be due to experimental or human error (Dec., pg. 2, cont. para. 5). As shown in Figure 1, the membrane fraction (CE curve) reaches a plateau as the cells enter the stationary phase of growth. Although the cytosolic fraction does not show the same trend when the cells are in stationary phase, this result could not be attributable to variation due to growth phase because the cells are not dividing anymore. This discrepancy in the cytosol curve is expected to be due to a lack of significance or to contamination of this fraction by the ICMP contained in the medium or in the cell membranes. In other words, the last three points of the cytosol curve are understood to include some degree of error and cannot be relied on for demonstrating a particular trend. Accordingly, the only reliable data presented by Fricke evidences that the amount of ICMP does not vary with the growth phase (it remains proportional) (Dec., pg. 2, para. 6-7).
Therefore, it is not clear that the metes and bounds of the term ‘growth phase’ encompasses the lag phase, the logarithmic phase and the stationary phase of a bacterial cell in culture.
In light of the specification, it appears that the proteins treated in the claimed methods are isolated from whole bacterial cells recovered from a cell culture in which they have been propagated, and that proteotypic peptides which do not vary in amount due to the growth phase of the microorganism, so as to be used for the purpose of quantifying said microorganisms, can only be recovered during the logarithmic phase of the microorganisms’ growth. Therefore, this is how the claims will be interpreted for the purpose of examination.

Claims 22, 46, 47, 48 and 49 are indefinite because the metes and bounds of the claimed subject matter are not clear.
Claim 22 recites: “A method for quantifying at least one microorganism group, comprising:…; and quantifying the microorganism group…, wherein the microorganism group is Pseudomonas aeruginosa species…”.
Claim 47 recites: “A method for simultaneously quantifying multiple microorganism groups, the method comprising: treating proteins including, for each of the microorganism groups,…wherein the microorganism group is Pseudomonas aeruginosa species…”.
Claim 49 recites: “A method for quantifying at least one microorganism group in a biological sample by mass spectrometry, the method comprising: treating proteins, including a protein representative of the microorganism group,…, wherein the microorganism group is the Pseudomonas aeruginosa species…”.
[Claim 46 is indirectly dependent on claim 22, and, therefore, is also rejected for the same reason.]

However, it is not clear what the metes and bounds of the term ‘microorganism group’ are. The claims are ostensibly drawn to a plurality of microorganism groups, according to the text of claims, apart from the ‘wherein’ clause reciting that the microorganism group is the Pseudomonas aeruginosa species. Therefore, it is not clear if the methods claims are directed to only one group of microorganisms, i.e., P. aeruginosa, or any and all microorganism groups that can be quantified by said methods.
For the purpose of compact prosecution, the claims will be interpreted according to their broadest reasonable interpretation which is that the claims are drawn to the quantification of any microorganism group which can be identified by a proteotypic peptide as quantitation marker.

Claim 48 recites: “The method of claim 22, wherein the quantification marker has a molecular weight of 20 kDa or less.”
However, it is not clear which quantification marker is being limited, with regard to having a molecular weight (MW) of 20kDa or less, because claim 22 describes measuring an amount of a proteotypic peptide, as a quantification marker, for each microorganism group from which a protein representative has been identified and isolated. That is, it appears as though more than one quantification marker is described in claim 22 (and exemplifies proteotypic peptide SEQ ID NO.: 6 as being included in the plurality of such quantification markers measured).
For the purpose of compact prosecution, the claim will be interpreted to refer to any quantification marker which is associated with any proteotypic peptide that is identified and isolated from a microorganism group.

35 U.S.C. § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 48 is rejected under 35 U.S.C. §112(d) or pre-AIA  35 U.S.C. §112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
[This rejection is cited in view of Applicant’s amendment.] 

Claim 48 recites: “The method of claim 22, wherein the quantification marker has a molecular weight of 20 kDa or less.”
Claim 22 recites: “…the proteotypic peptide includes SEQ ID No. 6,…SEQ ID No. 2,…SEQ ID No. 4, or…SEQ ID No. 8.”

That is, if none of the proteotypic peptides cited in claim 22 weigh more than 20kDa, than claim 48 would not further limit claim 22.

Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22, 24, 25, 28, 29 and 45-50 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
[This rejection is maintained, but also addresses Applicant’s amendment.]
[Claim 46 recites performing the method of claim 22, and, therefore, contains the limitations of claim 22, and is rejected for the same reason as claim 22.]

The instant claims were analyzed for eligibility pursuant to the Patent Subject Matter Eligibility Guidance as presented in MPEP 2106. The instant claims are drawn to: 1) a method for quantifying at least one microorganism group [Claims 22, 24, 25, 28, 29, 45, 46 and 48]; 2) a method for simultaneously quantifying multiple microorganism groups [Claim 47]; and 3) a method for quantifying at least one microorganism group in a biological sample by mass spectrometry [Claim 49].  As such, the instant claims are drawn to different processes, each of which is a statutory category of invention (STEP 1: YES).
The claimed methods comprise the step of quantifying the microorganism group based on the amount of the quantification marker. The quantification marker does not vary in amount due to the growth phase of the microorganism. As such, the instant claims recite a judicial exception (an abstract idea (as a mental process)). That is, quantification, as recited in the claimed subject matter, refers to a mental process based on numerical data (STEP 2A, PRONG ONE: YES).
The claims do not recite additional elements that integrate the judicial exception into a practical application of the exception. The claims do not impose a meaningful limit on the judicial exception and describe a broad method comprising measuring a protein or proteotypic peptide of a representative microorganism in order to quantify said microorganism. The step of treating proteins by alkylation and digestion and then measuring the resulting proteotypic peptides are considered to be necessary data gathering steps so as to obtain information analyzed by the abstract idea. That is, it is merely extra-solution activity (MPEP 2106.05 (g)). The claims generally link the use of the judicial exception to a specific technological environment. In addition, the claims are mere instructions to apply the exception, and, therefore, do not recite a practical application (STEP 2A, PRONG TWO: NO).
In addition, the limitations in the dependent claims (e.g., recitation of specific types of mass spectrometry, and specific microorganism groups with their correlative proteotypic peptides) only further limit the data gathering steps, described above, so do not integrate the judicial exception into a practical application (STEP 2A, PRONG TWO: NO).
In addition, the method of claim 46 for treating a patient by performing the method of claim 22 does not integrate the judicial exception into a practical application because the method has not demonstrated, e.g., 1) an improvement to an existing technology in the same or another field (MPEP 2106.05(a)); or 2) its application to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018) (MPEP 2016.04(d)(2)). For example, the method of claim 46 does not describe treatment of a specific disease or medical condition nor does it recite a specific treatment regimen (STEP 2A, PRONG TWO: NO).

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (STEP 2B). The method for quantifying at least one microorganism group is comprised of steps that are well-understood, routine and conventional in the art of measuring proteins or peptides (MPEP 2106.05(c)). 
Claims 22, 47 and 49 recite the method step of treating proteins by alkylation and digestion which is required to be performed in order to be able to measure peptides. This is a generic routine and conventional practice in the art of measuring proteins or peptides (MPEP 2106.05 (I)(A)). For example, Schmidt et al. (cited in the Non-Final Office Action mailed 26 July 2021 and on the record) teaches that over the past decade, liquid chromatography coupled with tandem mass spectrometry (LC-MS/MS) has evolved into the main proteome discovery technology. Up to several thousand proteins can now be reliably identified from a sample and the relative abundance of the identified proteins can be determined across samples (pg. 1, Abstract). Schmidt et al. shows that proteins were digested with trypsin in order to produce tryptic peptides (pg. 12, column 2, para. 3) (STEP 2B: NO).
In addition, the limitations in the dependent claims (e.g., the recitations of specific types of mass spectrometry, and specific microorganism groups with their correlative proteotypic peptides) only further limit the data gathering steps, described above, so do not represent additional elements which amount to significantly more than the judicial exception. That is, these dependent claim limitations are merely limiting the data gathering steps, which as noted above, are well understood, routine and conventional, and these dependent claim limitations represent only “species” examples of the “genera” of mass spectrometry and source of proteins recited in the data gathering steps. For example, the courts have recognized that laboratory techniques are well understood, routine and conventional when they are claimed in a merely generic manner (e.g., at a high level of generality) or are insignificant extra-solutions activity. The courts give examples such as: determining the level of a biomarker by any means, analyzing DNA to provide sequence information or detect allele variants, and amplifying and sequencing nucleic acid sequences (MPEP 2106.05 (d)(II)). These examples are seen as akin to treating proteins (by any means) to obtain proteotypic peptides, analyzing an amount of proteotypic peptide measured by mass spectrometry, and quantifying the microorganism group based on the amount of quantitation marker. That is, the dependent claim limitations don’t add significantly more to the data gathering steps, and, therefore, do not render the data gathering steps significantly more than the judicial exception (STEP 2B: NO).
In summary, the subject matter of claims 22, 24, 25, 28, 29 and 45-50 are not integrated into a practical application, and, as individual elements and as a combination of elements, do not recite ‘significantly more’ than the judicial exception.
Therefore, the subject matter of claims 22, 24, 25, 28, 29 and 45-50 does not recite patent eligible subject matter under 35 USC §101.

Response to Arguments
	Applicant’s arguments, pp. 11-16, filed 25 January 2022, with respect to the 35 U.S.C. §101 rejection, have been fully considered, but they are not persuasive.
Applicant’s amendments have necessitated a scope of enablement rejection based on new grounds which is not addressed by the Declaration under 37 CFR 1.132 filed 25 January 2022. However, it is noted that this Declaration is sufficient to overcome the rejection of claims 22-29 and 45-50 based upon the scope of enablement 35 USC §112(a) rejection cited in the previous Office Action.

1. Applicant remarks (pp. 12-13, with regard to Step 2A, Prong One) that independent claims 22, 47 and 49, as filed, do not recite a judicial exception. These claims recite variations of: i. treating proteins, including a protein representative of the microorganism, by alkylation and digestion to fragment the proteins to obtain peptides including a proteotypic peptide that is representative of the microorganism and does not vary in amount due to growth phase of the microorganism; ii. measuring an amount of the proteotypic peptide, as a quantification marker, via mass spectrometry; and iii. quantifying the microorganism group(s) based on the amount of the quantification marker(s). The Office Action asserts that these claims recite an "abstract idea”. However, the Office Action has not established that any feature recited in the claims can be considered an abstract idea (a "mental process") under the U.S. Patent and Trademark Office's current guidance, which synthesizes current Supreme Court and Federal Circuit § 101 jurisprudence. A process is not a "mental process" if it cannot practically be performed in the human mind. The Office Action asserts that the claims recite a "mental step" of "scrutinizing the data collected by the mass spec”. However, it is not practical to compare, in the human mind, the area under curves developed from spectral data to any degree that would be statistically relevant for quantifying an microorganism group based on the amount of the quantification marker. These steps cannot practically be performed in the human mind.
However, in response to Applicant, the “human mind” is not used to collect the data, thereby acting as a mass spectrometer. The mass spectrometer is used for measuring the levels or amounts of peptides in a sample. After these data are collected, the step of quantifying the microorganism group results from analyzing said data; that is, by using the mental process of scrutinizing the data collected by the mass spec. (For example, by comparing the area under curves from an experimental sample to a control or reference sample (originally-filed specification, pg. 38, lines 27-30).) 

2. Applicant remarks (pg. 14-15, with regard to Step 2A, Prong Two) that The involvement of a mass spectrometer in the claimed methods is more than just a field of use or other insignificant limitation. The mass spectrometer is a particular machine that performs the measurement in a meaningful way that integrates the alleged mental process into a practical application. Claim 25 depends from claim 22 and recites that the mass spectrometry is PRM, SRM, MRM, MS2, MRM3, DDA (data dependent acquisition) or DIA (data independent acquisition) mass spectrometry; claim 25 is therefore even more specifically tied to a particular machine. A mass spectrometer is not a "general purpose computer" and does not use "conventional computer functions." Use of the mass spectrometer is integral to achieve performance of the claimed methods, because the method uses data that can only be obtained by mass spectrometry (and not be a general purpose computer). As stated in the specification as filed, all mass spectrometers thus comprise an ionization source intended to ionize the markers present in the sample, a mass analyzer to separate the ionized markers as a function of their mass to charge (m/z) ratio, and a detector intended to measure the signal produced. See, e.g., Specification, pp. 21-22. Accordingly, the mass spectrometer is a "particular machine."
However, in response to Applicant, the term ‘particular’ within the context of examining the claimed subject matter under Step 2A, Prong Two (and Step 2B, if needed) refers to a machine or apparatus that performs functions that are not recognized as being normally performed by said machine or apparatus, or performs functions which are modifications of said machine or apparatus in order to improve its technological capabilities (MPEP 2106.04(d)(I) and (MPEP 2106.05(b)). ‘Particular machine’ is addressed in MPEP 2106.05(b) and lists the following determination guidelines: I) the particularity or generality of the elements of the machine or apparatus; II) whether the machine or apparatus implements the steps of the method; or III) whether its involvement is extra-solution activity or a field-of-use. First, the mass spectrometer does not implement all of the steps of the method (e.g., not the ‘treating proteins’ step), and is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. That is, the mass spectrophotometer functions solely as an obvious mechanism for permitting a solution (i.e., determination of a proteotypic peptide that does not vary in amount due to the growth phase of the microorganism) to be achieved more quickly. A mass spectrometer is considered to be a field-of-use machine which is routinely used in the protein and peptide identification and isolation art, and so does not integrate a judicial exception or provide significantly more. The mention of the term ‘computer’ in the previous response was meant to indicate that the mass spectrometry has inherent computer-like capabilities in that it receives electrical signals and converts these signals into meaningful data which can be collected and analyzed by the researcher.

3. Applicant remarks (pg. 15, para. 1-2) that the claimed method allows quantification of a microorganism group in a short time using simplified instrumentation (see claim 45), which facilitates diagnosis and ensures optimal treatment of patients. The method also allows for quantification of multiple microorganisms simultaneously (see claim 47), and the relative quantification of other proteins of interest (e.g., for measuring a resistance phenotype). Such quantification is fundamental both in the clinical field and in the industrial field, for example, for the diagnosis of certain infections, in order to ensure optimal treatment of patients. See, e.g., Specification, pp. 1-3. The Office Action does not address Applicant's previous arguments that the claimed subject matter reflects an improvement to a technology or technical field (e.g., diagnosis of certain infections in order to ensure optimal treatment of patients). Thus, the claimed method for microorganism quantification as a whole integrates any judicial exception (of which there are none) into a practical application because the claimed method (i) improves the technology/technical field of microorganism quantification, and (ii) implements a particular machine.
However, in response to Applicant, the “improvements” analysis relates to the improvement in the functioning of a computer or to other technology. MPEP 2106.05 (a) states, in part: In determining patent eligibility, examiners should consider whether the claim "purport(s) to improve the functioning of the computer itself" or "any other technology or technical field." This consideration has also been referred to as the search for a technological solution to a technological problem. Thus, an examiner should evaluate whether a claim contains an improvement to the functioning of a computer or to any other technology or technical field at Step 2A Prong Two and Step 2B. It is noted that the judicial exception alone cannot provide this improvement (MPEP 2106.05 (a)). That is, the improvement relates to the technology applied in the invention, e.g., here, the use of mass spectrometry to analyze proteins or peptides, which is well understood, routine and conventional. 
In addition, in with regard to the amendment which recites “treating proteins…by alkylation and digestion”, this step does not integrate the judicial exception into a practical application. As noted above, it is a step that is necessarily performed as a data gathering step. In addition, the alleged improvement, as cited by Applicant above, is not reflected in the instant claims, as there are no limitations that require diagnosis of infections within patients or determination of optimal treatments for those patients. As set forth in MPEP 2106.05(a), the claim itself must reflect the disclosed improvement to technology. Therefore, claims 22, 46, 47 and 49 do not recite additional elements that integrate the judicial exception into a practical application.

4. Applicant remarks (pp. 16-17, with regard to Step 2B) that because claims 22, 47, and 49 are not directed to a judicial exception, they are patent eligible under Step 2A, and no further analysis is required. In any case, the claims are also patent eligible under Step 2B, because the claims recite significantly more than the alleged judicial exception. Here, the claimed methods include quantifying a microorganism group based on an amount of quantification marker ( a protein or proteotypic peptide) measured via mass spectrometry (e.g., based on an electrical signal produced by the detector as recited in claim 49). Methods of quantifying a microorganism, group using measurements obtained by mass spectrometry (and particularly using a quantification marker that does not vary in amount due to growth phase of the microorganism group) were not known or obvious, let alone widely prevalent or in common use.
However, in response to Applicant, MPEP 2106.05 (I)(A) gives examples of limitations that the courts have found not to be enough to qualify as “significantly more” when recited in a claim with a judicial exception. These examples include adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information so that the information can be analyzed by an abstract mental process, which describes the claimed subject matter, as noted above. It is notable that mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2B. Mere physical or tangible implementation of an exception is not in itself an inventive concept and does not guarantee eligibility. It is important to note, the judicial exception alone cannot provide the improvement (MPEP 2106.05 (a)). Examiners are not expected to make a qualitative judgement on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to Applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology (MPEP 2106.05 (a)).
In addition, with regard to Applicant’s remarks that ‘quantifying a microorganism using measurements obtained by mass spectrometry’ is not well-understood, routine and conventional, the ‘quantifying’ step is itself the judicial exception, and thus cannot also be an additional element that provides something that is not well understood, routine and conventional. Only additional elements (i.e., other than the judicial exception) can provide something that is not well understood, routine and conventional (see MPEP 2106.05(d)). In addition, the quantification of peptide amounts via mass spectrometry was well understood, routine and conventional in the art at the time of the effective filing date of the instantly claimed invention (e.g., see Schmidt et al. and Robey et al. cited in previous Office Actions and above).

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631